THOMPSON, Judge,
dissenting.
I must dissent from the majority’s opinion reversing the trial court’s award of periodic alimony based on the husband’s inability to pay. The husband raised only two issues on appeal: whether the trial court had jurisdiction to determine whether a debt would be discharged in bankruptcy proceedings and whether the husband’s bankruptcy amounted to a change in circumstances warranting an award of alimony. When an appellant fails to argue an issue in his brief on appeal, the issue is waived and is not properly before this court for review. See Ex parte Martin, 775 So.2d 202 (Ala.2000). Accordingly, I dissent.